Brooke, J.
{after stating1 the facts). It is the contention of the defendant in this court that a judgment should have been directed against it only for the amount of the contract price it was then paying for coal of a similar character ($6.10 per long ton). As sustaining this position, counsel cite Woodward’s “Law of Quasi Contracts,” at pages 4 and 5, where it is said,
“The legal obligation arising, without reference to the assent of the obligor, from the receipt of a benefit the retention of which is unjust, and requiring the obligor to make restitution. * * *
“They require that the obligee shall be compensated, not for any loss or damage suffered by him, but for the benefit which he has conferred upon the obligor; * * * *437that while in many cases of the receipt of property there is doubtless a moral obligation to make restitution in specie, and while equity frequently compels restitution in specie, the only obligation recognized and enforced at law is the obligation to make restitution in value, i. e., to pay the equivalent or the reasonable worth of the benefit received; * * * hereafter called the obligation to make restitution.”
And in support of the text the case of Limited Divestment Ass’n v. Glendale Investment Ass’n, 99 Wis. 54 (74 N. W. 633). The gist of defendant’s position may be stated to be that, under the circumstances, the pleadings, and the law applicable thereto, defendant should be liable only for the amount that it was enriched through the conversion of the car load of coal and not the amount which plaintiff was impoverished thereby.
We are of the opinion that, under the concession above quoted, the rule of damages laid down by the learned circuit judge was applicable. That concession permitted a recovery by plaintiff on the theory that the conversion had occurred under a quasi contract. As we understand it, the proper measure of damages 1 for conversion under such circumstances is the value; of the property converted in the open market at the time and place of conversion. It is undisputed upon this record that plaintiff, at the time and place of conversion, paid for coal of a like quantity in the open market $9.25 per short ton. It may therefore be said, even under defendant’s theory, that defendant by the accidental conversion was enriched to that extent.
Upon the question of pleading insisted upon so strongly by defendant, we are of the opinion that the recent decision of Denton v. Booth, 202 Mich. 215 (2 A. L. R. 114), is controlling.
The judgment is affirmed.
Moore, C. J., and Steere, Fellows, Stone, Clark, Bird, and Sharpe, JJ., concurred.